       Case 1:18-cv-00823-ECM-SMD Document 18 Filed 08/24/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

TERNECIA D. WILSON,                          )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         )      CIVIL ACT. NO. 1:18-cv-823-ECM
                                             )                 (WO)
STATE OF ALABAMA and                         )
HEADLAND POLICE DEPARTMENT,                  )
                                             )
          Defendants.                        )

                        MEMORANDUM OPINION and ORDER

        On July 27, 2020, the Magistrate Judge entered a Recommendation (doc. 17) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED with prejudice.

       A separate Final Judgment will be entered.

       Done this 24th day of August, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
